ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                            )
                                       )
The Arora Group, Inc.                  )               ASBCA No. 62237
                                       )
Under Contract No. HT0050-18-D-0035    )
                    T.O. FA452819FA015 )

APPEARANCE FOR THE APPELLANT:                          Edward J. Tolchin, Esq.
                                                        Offit Kurman, PA
                                                        Bethesda, MD

APPEARANCES FOR THE GOVERNMENT:                        Jeffrey P. Hildebrant, Esq.
                                                        Air Force Deputy Chief Trial Attorney
                                                       Lt Col Damund E. Williams, USAF
                                                       Lt Col Scott A. Van Schoyck, USAF
                                                        Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: May 14, 2020


                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62237, Appeal of The Arora Group,
Inc., rendered in conformance with the Board’s Charter.

       Dated: May 14, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals